Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group III (claims 5-11) in the reply filed on June 6, 2022 is acknowledged.  The traversal is on the ground(s) that the Office has not carried the burden of providing any reason and/or example to support the conclusion that the claims of the restricted groups are, in fact, distinct. In particular, with reference to the restriction requirement between Groups I and II, Applicants argue that the Office has not provided any indication that it is feasible to make the composition of Group I by another, materially different process beyond the process of Group II, and the Office has not articulated why the inclusion or exclusion of an electrode in the claims of Group I constitutes a materially different process of making the composition in Group I. This is not found persuasive because the composition of Group I can be any metal-organic framework, including ZIF-8, and the method of making a composition in Group II specifically excludes making ZIF-8. Therefore, when the composition in Group I includes ZIF-8, it cannot be made by the same process of making recited in Group II.  In addition, the metal of the metal-organic framework (MOF) in the composition of Group I does not have to be a transition metal, as recited in the claims of Group II. Rather, the metal of the MOF recited in Group I can be an alkaline earth metal or a rare earth metal. In this case, the process to make the MOF recited in Group I would not require the step of mixing an aqueous solution comprising a transition metal salt with another aqueous solution. A method to make the composition recited in Group I could comprise the steps taught by Eddaoudi et al (US 2017/0096394, included in the IDS filed on November 23, 2020) in embodiment 28 (see paragraphs 0186-0188 of Eddaoudi et al) where a MOF is made by contacting a metal ion component that does not have to be a transition metal, a fluorinated precursor and a polydentate ligand to form a mixture, and allowing the mixture to react such that a crystalline metal organic framework is formed. This argument is also not persuasive since a method of making the composition of Group I would require a step of disposing the metal-organic framework on an electrode substrate, and an electrode substrate is not used in the method of making in Group II.
With reference to the restriction requirement between Groups I and III, Applicants argue that the Office has not provided any indication of the means or feasibility of using the product recited in Group I for gas storage, drug delivery, in a nanotechnology device or as a catalyst, and therefore, the restriction between Groups I and III is improper. This is not found persuasive since it is well-known and conventional in the prior art for metal-organic frameworks to be used for each of these purposes, and these other uses do not involve the detection of nitroaromatic compounds, as recited in Group III. See the review article to Kuppler et al cited herein, which describes metal-organic frameworks as materials used for gas storage, for gas/vapor separation, for catalysis, for luminescence, for drug delivery and other uses. Therefore, the detection of nitroaromatic compounds using a metal-organic framework (MOF) in Group III is patentably distinct from the many other known uses of MOFs that do not involve any nitroaromatic compounds. The search for the composition of Group I would in no way require a search of the specific method steps for detecting nitroaromatic compounds in a solution or gas that are required in a search of Group III, and for this reason, there would be a serious search burden and/or examination burden if restriction were not required between Groups I and III. 
With reference to the restriction requirement between Groups II and III, Applicants argue that the metal-organic framework (MOF) made by the process of Group II can be used in the method of Group III, or in other words, the method of detecting nitroaromatic compounds in Group III can be performed by using the MOF made by the process of Group II. This is not found persuasive since the MOF used in the method of Group III to detect nitroaromatic compounds is not required to be made by the process of Group II. In addition, the MOF used in the process of Group III can be ZIF-8, but the MOF made by the process of Group II is specifically not ZIF-8. Therefore, when the method of Group III uses a ZIF-8 MOF to detect nitroaromatic compounds, the MOF would be made by a different process than the process recited in Group II, which specifically makes a non-ZIF-8 MOF. In addition, the MOF used in the method of Group III to detect nitro-aromatic compounds can be any type of MOF where the metal in the MOF is not a transition metal, as required in the process of making the MOF of Group II. This argument is also not persuasive since the process of Group III uses a MOF disposed on a surface of an electrode, and the process of Group II does not include a step of depositing the MOF on the surface of an electrode. Nothing in the steps of Group III requires that the MOF used in  the method of Group III to detect nitro-aromatic compounds be made by the specific steps recited in Group II, and instead, the MOF used in the process of Group III could be made by the process taught by Eddaoudi et al in embodiment 28 (see paragraphs 0186-0188 of Eddaoudi et al) described above. 
The requirement is still deemed proper and is therefore made FINAL. Claims 1-4 are withdrawn from further consideration. 
The disclosure is objected to because of the following informalities: In the paragraph entitled “Cross-Reference to Related Applications” on page 1 of the specification, the phrase “co-pending application Serial No. 16/193,451, filed November 16, 2020” should be changed to –application Serial No. 16/193,451, filed November 16, 2018 and now U.S. Patent no. 10,889,598—so as to correct the filing date of this application and to update the status of the application.  
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In claim 6, the full meaning for the abbreviation ZIF-8 should be recited.  Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (article from Analytica Chimica Acta, vol. 984, July 14, 2017, pages 96-106).
Feng et al teach of a method of detecting a nitro-aromatic compound in a solution containing the nitro-aromatic compound, wherein the nitro-aromatic compound comprises nitrobenzene. The method comprises contacting a solution containing nitrobenzene (i.e. a 0.1 M PBS solution, pH 7.0 containing nitrobenzene) with a glassy carbon electrode (GCE) of an electrochemical cell, wherein the electrode comprises a metal-organic framework (MOF) disposed or coated on a surface of the electrode, applying an electric potential to the electrode within the electrochemical cell, and measuring current generated in the electrochemical cell in response to the applied potential, wherein the applied potential comprises differential pulse voltammetry (DPV) that applies potential to the electrode as pulses (claim 5). See Figures 4A and 4B in Feng et al which depict the current response of a solution comprising nitrobenzene when contacted with the MOF-coated electrode of the electrochemical cell and while different pulses of potential are applied to the cell. The metal-organic framework disposed on the electrode comprises a ZIF-67/carbon fiber composite. Feng et al teach that the metal-organic framework (MOF) is made by mixing  a first aqueous solution of cobalt nitrate (i.e. a transition metal salt, claims 7-8) with a second aqueous solution comprising 2-methylimidazole (i.e. an imidazole or alkyl-substituted imidazole, claim 7) for a time and a temperature to yield a product solution containing metal-organic crystals of ZIF-67 (claim 7). The first and second aqueous solutions are mixed for about 30 seconds and then incubated at room temperature (i.e. about 20 +- 5oC, claim 11) for 24 hours. Feng et al also teach that a calibration plot of peak current versus different known concentrations of nitrobenzene in a solution is formed in the method. See Figures 5A and 5B in Feng et al. Feng et al teach that the electrochemical cell comprising the electrode coated with the MOF (i.e. ZIF-67/carbon fiber composite) can form a sensor for detecting nitrobenzene in a real sample such as lake water, tap water, or untreated industrial sewage. See Figures 4A-4B and 5A-5B, the abstract, sections 2.2, 2.3 and 3.2, and the conclusion of Feng et al. 
Feng et al fail to teach that an unknown amount of nitrobenzene in a solution is determined in the method by comparing the measured current generated in the electrochemical cell after being contacted with the nitrobenzene solution and after an electric potential is applied to the MOF-coated electrode in the cell to a standard curve of current data generated using the electrochemical cell and standard solutions containing known concentrations of nitrobenzene. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such a comparison in the method taught by Feng et al in order to determine an unknown amount of nitrobenzene in a solution since Feng et al teach of forming a calibration plot of measured peak current versus different known concentrations of nitrobenzene in a solution in the method (see Figs. 5A-5B in Feng et al), and such a calibration plot comprises a standard curve which is well-known in the chemical analysis art to be used to determine an unknown first chemical parameter of a sample (i.e. an unknown amount or concentration) when a second parameter of the sample (i.e. an optical, electric, etc. parameter) has been measured. 
Feng et al also fail to specifically teach that the first and second aqueous solutions mixed together to form the ZIF-67 metal-organic framework (MOF) in the method contain the same amounts of the transition metal salt and the imidazole or alkyl-substituted imidazole as recited in claim 9, and fail to teach of mixing the first and second aqueous solutions for about 1 minute to 10 minutes, as recited in claim 10. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of the transition metal salt and the imidazole or alkyl-substituted imidazole dissolved in the first and second aqueous solutions taught by Feng et al and to adjust the time of mixing the first and second aqueous solutions to values within the ranges recited in claims 9 and 10 since where the general conditions of a claim are disclosed in the prior art and in the absence of any criticality, it is not inventive to discover the optimum or workable ranges for result effective parameters such as concentration and mixing times using routine experimentation, and Feng et al teach of mixing the first and second aqueous solutions for “about 30 seconds”, which is close to “about 1 minute” as recited in claim 10.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (article from Analytica Chimica Acta, vol. 984, July 14, 2017, pages 96-106) in view of Peterson et al (US 10,495,592). For a teaching of Feng et al, see previous paragraphs in this Office action. Feng et al fail to teach that the metal-organic framework used in the method is ZIF-8. 
Peterson et al teach a method for detecting explosive and toxic chemicals in a sample including nitroaromatic compounds such as RDX, trinitrotoluene and 2,4-dinitrotoluene. The method comprises contacting a sample suspected of containing an explosive nitroaromatic compound with a surface containing a metal-organic framework, wherein the surface is intermediate to and electrically connected to a pair of electrodes, subjecting the surface to an alternating current at a range of frequencies, and detecting the nitroaromatic compound by measuring changes in impedance magnitude and/or phase angle over the range of frequencies. Peterson et al teach that the metal-organic framework on the surface can be ZIF-8. See lines 37-67 in column  1, lines 1-58 in column 2, lines 26-50 in column 5, and lines 44-51 in column 7, and the claims in Peterson et al. It is noted that Peterson et al qualifies as prior art against the instant claims since Peterson et al has an earlier filing date (i.e. August 29, 2017) than the earliest priority filing date of the instant application (i.e. November 21, 2017). 
Based upon the combination of Feng et al and Peterson et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ZIF-8 as the metal-organic framework (MOF) disposed on the electrode of the electrochemical cell taught by Feng et al rather than ZIF-67 since Feng et al teach that the MOF disposed on the electrode of the electrochemical cell is able to detect a nitroaromatic compound in a sample (i.e. nitrobenzene), and Peterson et al teach that ZIF-8 is also a MOF used to detect nitroaromatic compounds. The substitution of one type of MOF known for the detection of a nitroaromatic compound in a sample (i.e. the ZIF-8 taught by Peterson et al) for another type of MOF known for the same purpose (i.e. the ZIF-67 taught by Feng et al) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Yadav et al (article from Electrochimica Acta) who teach of zinc based metal-organic frameworks for the detection of nitrobenzene; Arul et al (article from the Journal of Electroanalytical Chemistry) who teach of a method for the detection of nitrobenzene in a sample using a Ni-MOF; Kuppler et al (article from Coordination Chemistry Reviews) who teach of the potential applications of metal-organic frameworks; Gunasekaran et al which corresponds to the parent application of this application; Patolsky et al who teach of a system and method for identifying explosives; Li et al who teach of a composition and method for the detection of explosives; Filanovsky et al who teach of an electrochemical method and system to detect trace explosives; Chang et al who teach of a sensor device comprising a MOF material for detecting chemicals in a sample; and Noh et al who teach of an electrochromic device comprising a MOF disposed on an electrode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 15, 2022